Citation Nr: 0431246	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from February 1943 to 
January 1946, and from February 1948 to March 1965.  The 
veteran died in December 1987; the appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  In a 
November 3, 2000, decision the Board reopened the appellant's 
claim and denied the claim for entitlement to service 
connection for the cause of the veteran's death on the 
merits.  The appellant appealed the Board's November 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court, in a June 2001 order, granted 
an unopposed motion by VA's Secretary to remand the appeal, 
and vacated and remanded the November 2000 decision to the 
extent that the decision denied service connection for the 
cause of the veteran's death.  The Board thereafter remanded 
the case in January 2002 and in August 2003.  The case was 
most recently returned to the Board in July 2004. 

The Board notes that the appellant's appeal has been advanced 
on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in December 1987 of cardiopulmonary 
failure due to metastatic hepatoma; a September 2000 addendum 
to his certificate of death lists, as a significant condition 
contributing to death but not resulting in the underlying 
cause of death, gastrointestinal hemorrhage.

2.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of duodenal ulcer, 
evaluated as 40 percent disabling; migraine headaches, 
evaluated as 10 percent disabling; and residuals of 
appendectomy, evaluated as non-compensably disabling.  The 
combined service-connected evaluation for the veteran's 
disabilities was 50 percent.

3.  Hepatoma was not present in service or until many years 
thereafter and is not shown to be related to service.

4.  The veteran's service-connected disabilities did not 
cause or chronically worsen the veteran's fatal hepatoma, and 
they did not contribute substantially or materially to his 
death.

5.  The case does not involve a complex medical issue or 
controversy.


CONCLUSIONS OF LAW

1.  Hepatoma was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Hepatoma was not proximately due to or the result of the 
veteran's service-connected disabilities.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 
(2003).

4.  The need for an opinion from an independent medical 
expert is not shown.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. §§ 20.901(d), 20.902 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in March 1999 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for the 
cause of the veteran's death.  The record reflects that the 
appellant was provided with notice of the March 1999 rating 
decision, and was provided with a statement of the case in 
April 1999 which notified her of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  In addition, the 
appellant was specifically advised by VA, via a March 2004 
correspondence, of what evidence VA would obtain on her 
behalf and of what evidence she was responsible for 
submitting.  The March 2004 correspondence also advised her 
of the information and evidence necessary to substantiate her 
claim, and suggested submitting any relevant evidence in her 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The Board notes that the appellant's representative, in 
February 2002, advised VA that no additional records were 
outstanding.  The appellant's claim was thereafter re-
adjudicated in a May 2004 supplemental statement of the case.  
The Board notes in passing that following the Board's remand 
in January 2002, the RO has considered the appellant's claim 
on the merits.

While the notice provided to the appellant in March 2004 was 
not given prior to the first RO adjudication of the claim in 
March 1999, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the March 2004 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been afforded numerous 
opportunities to supplement the record, her representative in 
February 2002 indicated that no further evidence was 
outstanding, and as noted above her claim was re-adjudicated 
in a May 2004 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
statement of the case and supplemental statements of the case 
informed the appellant of the information and evidence needed 
to substantiate her claim.  Moreover, and as noted above, the 
March 2004 correspondence notified her as to which evidence 
would be obtained by her and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the appellant that she is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by the appellant, and for which she authorized VA 
to request, were obtained by the RO.  38 U.S.C.A. § 5103A.  
The record contains the veteran's service medical records; 
private treatment reports for the veteran for February 1975 
to January 1988 (including from Dr. Lucien Wilkins, 
Wilmington Health Associates, and New Hanover Memorial 
Hospital); VA treatment records for the veteran for July 1978 
to October 1984; a May 1999 statement by Dr. Lucien Wilkins; 
a September 2000 statement by Dr. Janelle Rhyne, and a July 
2003 statement by Dr. Andrew Cracker.  The Board's January 
2002 remand requested that the RO contact Dr. Rhyne to allow 
her to elaborate on her opinion that the veteran's death 
certificate should be amended.  The record reflects that in 
response to the RO's request to Dr. Rhyne for the referenced 
elaboration, another physician responded in March 2002 by 
advising that he had assumed Dr. Rhyne's administrative 
duties as president of New Hanover Memorial Hospital; he 
provided documents he believed formed the basis of Dr. 
Rhyne's opinion.  In July 2002 the RO again attempted to 
contact Dr. Rhyne, but was informed in August 2002 by a 
worker at the facility that Dr. Rhyne was "no longer Chief 
of Staff" of the facility.  The worker eventually provided 
the RO with a new address for Dr. Rhyne, and the RO attempted 
to contact her, to no avail.  The Board notes in passing that 
the address provided by the worker is the same address as the 
practice of which Dr. Wilkins is a part, and that VA has the 
records from that practice (Wilmington Health Associates) as 
well as from the facility of which she was president in 
September 2000 (New Hanover Memorial Hospital).  In light of 
the above, the Board concludes that VA's duty to assist the 
appellant in obtaining records pertaining to her claim has 
been fulfilled.
 
The record reflects that in August 2000, the Board referred 
the case to a VA medical center for a medical expert opinion 
pursuant to 38 U.S.C.A. § 7109, 38 C.F.R. § 20.901 and VHA 
Directive 10-95-040 (Apr. 17, 1995).  The appellant was 
notified of the above referral in August 2000.  Later in 
August 2000 an opinion by a VA physician was received in 
response to the August 2000 referral.  The appellant's former 
representative was provided with a copy of the opinion in 
August 2000, and provided a period of 60 days in which to 
present any additional argument or evidence; the referenced 
representative provided the appellant with a copy in August 
2000.  In September 2002, following remand of the case by the 
Board, the RO issued a supplemental statement of the case 
which considered the August 2000 opinion.  See generally, 
Padgett v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 
2004).

In January 2003, the Board again referred the case to a VA 
medical center for a medical expert opinion pursuant to 
38 U.S.C.A. § 7109, 38 C.F.R. § 20.901 and VHA Directive 
2000-049 (Dec. 13, 2000).  The appellant was notified of the 
above referral in January 2003.  In February 2003 an opinion 
by a VA physician was received in response to the January 
2003 referral.  The appellant's representative was provided 
with a copy of the opinion in March 2003, and provided a 
period of 60 days in which to present any additional argument 
or evidence.  In May 2004, following remand of the case by 
the Board, the RO issued a supplemental statement of the case 
which considered the February 2003 opinion.  See Padgett, 
supra.

The Board notes that the veteran's representative, in July 
2002, requested that VA obtain an independent medical opinion 
in connection with the instant appeal.  The Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME) when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2003).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
Moreover, the medical evidence before the Board includes 
several medical opinions addressing the impact, if any, of 
the veteran's service-connected disabilities on his demise.  
Neither the appellant nor her representative has presented 
any specific argument which would lead the Board to believe 
that an IME opinion would add anything to the record as it is 
presently constituted.  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA has no duty to conduct a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support a claim).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual background

The record reflects that the veteran died in December 1987.  
His death certificate lists, as the immediate cause of death, 
cardiopulmonary failure due to metastatic hepatoma.  An 
autopsy was performed.

Service medical records are silent for any finding or 
diagnosis of liver carcinoma.  The records show that the 
veteran was treated for a duodenal ulcer.

Private and VA medical records for February 1975 to January 
1988 show that the veteran was treated in the 1970's for a 
variety of complaints, including those referable to the 
gastrointestinal tract.  He underwent a vagotomy and 
pyloroplasty for peptic ulcer disease in 1966 and a 70-
percent gastric resection with Billroth I anastomosis in 
1975.  The records are silent for any reference to any liver 
abnormalities, including carcinoma, until 1984.

The records show that the veteran was hospitalized at a VA 
facility in April 1984 after a referral from a private 
facility following an abnormal liver ultrasound.  The 
hospital report indicates that upper gastrointestinal series 
and upper gastrointestinal endoscopy in February 1984 
revealed no abnormalities other than bile gastritis.  The 
veteran reported a history of gastrointestinal symptoms since 
his partial gastrectomy, and indicated that over the previous 
year he had developed anorexia and had lost about 20 pounds.  
In addition to his gastrointestinal symptoms, the veteran was 
reportedly being treated for hypertension, atherosclerotic 
heart disease, chronic anxiety disorder, and migraine 
headaches.  At the time of his admission the veteran weighed 
122 pounds and appeared thin, but not emaciated.  A liver 
scan during hospitalization in April 1984 revealed a markedly 
enlarged organ with nonhomogeneous activity; the findings 
suggested the presence of multiple, large mass lesions in the 
liver, and the records show that the treating physicians felt 
the likely diagnosis was metastatic tumor.

A VA hospitalization report for May 1984 notes that the 
veteran had been hospitalized about a month earlier for 
evaluation of hepatomegaly that was eventually felt to be 
related to primary malignancy of the liver.  The May 1984 
report includes a discharge diagnosis of probable primary or 
metastatic liver disease.  VA treatment notes for July 
through September 1984 indicate that liver scans demonstrated 
progression in the size of the liver lesions.  A September 
1984 statement by Lucien Wilkins, M.D., indicates that the 
veteran had a hepatic mass which was probably hepatoma.  The 
veteran was again hospitalized by VA in October 1984, at 
which time he underwent a liver biopsy that resulted in a 
pathological diagnosis of hepatocarcinoma.  Clinical 
indications suggested that the carcinoma was inoperable, and 
the discharge diagnoses included hepatocarcinoma; status post 
partial gastrectomy with resultant dumping syndrome and bile 
gastritis; migraine headaches; and angina pectoris.

A private treatment report for November 1984 indicates that 
the veteran was found to have a malignancy on a liver biopsy 
that accounted for his significant weight loss.  In December 
1984, he was found to have a hepatoma that was too diffuse 
for arterial infusion by way of cannula or for any sort of 
surgical procedure; his liver was diffusely involved, and 
treatment with chemotherapy was planned.

In June 1986 the veteran was hospitalized and underwent an 
esophageal gastroduodenoscopy.  No evidence of esophageal 
varices were identified, although one slightly prominent 
esophageal vein was present.  No bleeding from esophageal 
varices was evident, and there was no stricture, neoplasm or 
ulceration of the esophagus.  Examination of the stomach 
revealed a small amount of bright red and dark blood and mild 
erythema of the lining of the stomach.  There was no blood or 
coffee ground material within the duodenum.  The fundus of 
the stomach and the gastroesophageal junction were viewed 
from below and no abnormalities were identified.  The 
diagnostic impression was accumulation of bright red blood 
within the stomach with the concentration of the blood being 
at the gastroenterostomy site.  No marginal ulcer or neoplasm 
was identified.  No varices were identified, and there was no 
bleeding from the gastroesophageal junction or from the 
duodenum.  The examiner strongly suspected that the veteran 
was oozing from the gastroenterostomy site, which might be 
related to thrombocytopenia.  The diagnoses on discharge from 
the hospital were subacute upper gastrointestinal bleeding, 
probably from an old gastroenterostomy site - without 
evidence of varices or marginal ulcer; malignant hepatoma of 
the liver, treated with chemotherapy; and coronary artery 
disease.

In November 1986, the veteran was found to have probable 
progressive hepatoma and chronic pancytopenia related to 
previous chemotherapy.

When seen in March 1987, the veteran weighed less than 117 
pounds.  He complained of weakness and malaise.  The 
impressions were status post I-131 anti-ferritin with 
previous Adriamycin; severe hypoplastic bone marrow dating 
from July 1986; and pancytopenia from recent therapy.  By 
September 1987, the veteran weighed less than 114 pounds and 
his skin was jaundiced.  The impressions were hepatoma, 
jaundice and ascites, and anemia.  In a letter dated in 
September 1987, his treating oncologist reported that the 
veteran had hepatoma that was widespread throughout his 
liver, including his pulmonary system.  In addition, he had 
pancytopenia secondary to therapy for his hepatoma.  Finally, 
he had problems with malnutrition, edema, and ascites.  He 
had recently been found to be anemic.

By December 1987, the veteran weighed 99 pounds and was 
hospitalized at a private facility that month with complaints 
of nausea, vomiting, dehydration and weakness.  He reported 
that he had been unable to keep fluids down due to what he 
felt was severe abdominal distention from his malignant 
ascites causing pressure in his stomach.  Chest X-ray studies 
on the day of admission showed multiple pulmonary opacities 
throughout the lungs compatible with either diffuse neoplasm 
or possibly pneumonia.  There continued to be right hilar 
adenopathy and opacity in the interior mediastinum that was 
unchanged.  Intravenous fluids and antiemetic therapy were 
initiated, but he did not respond to this therapy and had a 
deteriorating course.  He died two days following admission.  
The terminal hospital report reflects diagnoses of 
cardiorespiratory failure, metastatic hepatoma, malnutrition, 
malignant ascites, and nausea, vomiting and dehydration.

On file is the December 1987 autopsy report, which indicates 
that the autopsy was performed the day following death and 
was limited to an examination of the stomach.  Gross 
examination of the abdomen showed an enlarged liver with 
surrounding adhesions.  The peritoneal cavity showed no tumor 
implants.  The gastric mucosa, particularly near the cardia, 
showed tarry surface deposits, but showed no ulceration or 
tumor implants.

In several statements on file, the appellant contends that 
the veteran's service-connected gastrointestinal disorder 
materially contributed to, or at least hastened, the 
veteran's death, particularly as the service-connected 
disorder involved vital organs (namely the stomach and 
intestines).  She notes that the autopsy report suggested the 
veteran was bleeding from his gastrointestinal disorder at 
the time of death, and argued that since the autopsy report 
also showed adhesions between the liver and stomach, the 
veteran's gastrointestinal disorder was involved in his 
death.  The appellant argues that the certificate of death 
was incorrectly completed because the certifying physician (a 
physician from the practice the veteran sought treatment from 
since the 1970's) was on drugs, and refused her request to 
amend the certificate.

On file is a May 1999 statement by Dr. Wilkins, a private 
gastroenterologist who treated the veteran for 
gastrointestinal complaints beginning in about 1984.  Dr. 
Wilkins noted that the veteran in the past had undergone a 
70-percent gastric resection and Billroth I anastomosis for 
his service-connected ulcer disease and that the autopsy 
report reflected evidence of gastrointestinal bleeding at the 
time of his death.  He stated that the veteran "suffered 
tremendously" from the residuals of his ulcer surgery, and 
that this contributed greatly to the veteran's having 
significant discomfort during his life and probably made a 
contribution to his cause of death.  Dr. Wilkins noted that a 
portion of the death certificate was left blank and did not 
indicate whether the autopsy findings were considered when 
the cause of death was entered.  Dr. Wilkins concluded that 
the veteran's gastrointestinal bleeding contributed to his 
death, and stated that the veteran's service-connected 
gastrointestinal disability "almost certainly contributed to 
his death."

On file is a copy of an undated news article indicating that 
the physician who completed the veteran's death certificate 
surrendered his license in 1993 after acknowledging and 
seeking treatment for chemical dependency.

Of record is an August 2000 statement by the chief of the 
Gastrointestinal-Hepatology-Nutrition Section of a VA medical 
center.  The VA physician observed that the veteran entered 
the hospital with hepatocellular carcinoma (hepatoma) as a 
diagnosis, and concluded that the veteran died directly as a 
result of hepatocellular carcinoma.  Although the physician 
noted that the veteran was service connected for peptic ulcer 
disease, for which he had undergone a subtotal gastrectomy, 
pyloroplasty, and vagotomy many years earlier, the physician 
was of the opinion that there was no evidence of 
gastrointestinal bleeding as a result of the service-
connected postoperative ulcer residuals.  The VA physician 
explained that the possible presence of such blood could have 
come from esophageal varices, which often occur with 
hepatocellular carcinoma, and that it was unlikely that the 
veteran's service-connected condition was a principle or 
primary cause of death.  The physician further concluded that 
it was not likely that the service-connected condition 
contributed to death.

On file is a September 2000 statement by Janelle Rhyne, M.D., 
president of the New Hanover Regional Medical Center, 
addressed to the Vital Records Section of the North Carolina 
Department of Environment, Health and Natural Resources.  Dr. 
Rhyne indicates that after reviewing the veteran's medical 
records, she had found reason to supplement the information 
on the original death certificate.  Enclosed with her 
statement was a Supplemental Report of Cause of Death, dated 
in September 2000, amending the certificate of death to 
indicate that a significant condition contributing to death 
but not resulting in the underlying cause of death was 
gastrointestinal hemorrhage.

In January 2002, and pursuant to the Board's January 2002 
remand instructions, the RO attempted to contact Dr. Rhyne to 
allow her to elaborate on the basis for her opinion that the 
veteran's medical record supported amending his death 
certificate to list gastrointestinal hemorrhage as a 
significant condition contributing to his death.  The RO also 
requested that she identify her area of medical expertise.  
In March 2002, Samuel S. Spicer, M.D., responded, and 
indicated that he had replaced Dr. Rhyne as president of the 
New Hanover Regional Medical Center.  He described his own 
medical specialty but did not comment on Dr. Rhyne's, and he 
enclosed several documents he suggested formed the basis for 
Dr. Rhyne's conclusions regarding gastrointestinal bleeding.  
Those enclosures included:  the original death certificate, 
the December 1987 autopsy report, and the May 1999 statement 
by Dr. Wilkins.

Records from the North Carolina Medical Board received in 
July 2002 show that Dr. Rhyne's specialty is in infectious 
diseases and internal medicine.  In August 2002 the RO 
determined that Dr. Rhyne was currently employed at the same 
practice as Dr. Wilkins (Wilmington Health Associates).

Of record is a February 2003 statement by a 
gastroenterologist employed at a VA medical center.  The 
physician noted the veteran's gastrointestinal surgical 
history, and that the veteran in 1983 began to experience 
weight loss.  He reviewed the February 1984 diagnostic 
studies showing bile gastritis without any active ulcer, and 
noted that later diagnostic studies in 1984 revealed 
hepatocellular carcinoma.  He concluded that since the 
veteran's weight in the years following his last surgery 
remained reasonably stable, it was evident that the weight 
loss experienced since 1983 was likely related to the 
carcinoma.  He noted that the veteran was thereafter 
hospitalized repeatedly in 1986 for pancytopenia requiring 
transfusions, and that in June 1986 he was admitted for 
subacute gastrointestinal bleeding, for which diagnostic 
studies revealed oozing from the gastroenterostomy site 
without clear evidence of an ulcer.  He noted that a bone 
marrow biopsy in July 1986 revealed hypoplastic marrow 
thought to be a consequence of chemotherapy, and that in 
September 1987 the veteran was found to have ascites 
indicative of worsening hepatic function, and was later found 
to be jaundiced with increasing loss of weight.  The 
physician noted that the veteran experienced two nosebleeds 
attributable to a low platelet count, and required 
paracentesis, indicative of progressive decline in hepatic 
function and worsening portal hypertension from progression 
of the carcinoma.  He reviewed the reports of chest X-ray 
studies conducted in December 1987 showing findings 
consistent with diffuse neoplasm or pneumonia, although he 
concluded that the findings likely represented a neoplastic 
process rather than an infectious process.  He lastly noted 
that the autopsy report revealed the presence of darkened 
blood, without any active ulceration.

The physician concluded that it was clear from the veteran's 
history that the slow decline in his weight, the progressive 
portal hypertension and the worsening hepatic function were 
indicative of progression of the hepatocellular carcinoma.  
He noted that death would be anticipated from the disease, 
and that the veteran's clinical course was consistent with 
progression of the hepatocellular carcinoma.  He noted that 
there was no evidence in the last several months of life of 
active gastrointestinal bleeding due to ulceration, and he 
pointed out that the veteran had pancytopenia including 
thrombocytopenia that was transfusion-dependent, which was 
due primarily to bone marrow failure given the documented 
bone marrow biopsy.  The physician noted that the veteran did 
have one episode of gastrointestinal bleeding in June 1986 
that was subacute in nature, but that he had several other 
signs of bleeding diathesis, including epistaxis.  He pointed 
out that the presence of a small amount of darkened material 
in the veteran's stomach at autopsy would almost be an 
expected finding in someone critically ill with extensive 
comorbid illness and advanced cancer.  He concluded that it 
was a virtual certainty that the service connected 
gastrointestinal disorder was not the principle cause of 
death.  He also concluded that the residuals of the veteran's 
service-connected gastrointestinal disability did not 
contribute to death and that the veteran's death was solely a 
manifestation of the progression of advanced and very 
aggressive malignancy which typically causes death within 
months.  The physician based his conclusions on the veteran's 
clinical course, the lack of any clinical evidence of signs 
of gastrointestinal bleeding, and certain signs of worsening 
hepatic function in the last two months of life that could 
not be attributable to the gastrointestinal disorder.  He 
lastly noted that the finding of worsening jaundice and 
advancing ascites could only be explained on the basis of 
progression of hepatic dysfunction.

On file is a July 2003 statement by Andrew Cracker, M.D., a 
gynecologist.  He indicated that he reviewed the veteran's 
original death certificate and the autopsy report.  He 
concluded that there was evidence of gastrointestinal bleed 
which he believed would have contributed to the veteran's 
death.  He noted the veteran's surgical history and stated 
that the veteran's service-connected gastrointestinal 
disability "almost certainly contributed to his death."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of malignant tumors during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Additional disability resulting 
from the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2003).  Further, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2003). 

Service medical records are negative for hepatoma and there 
is no evidence of hepatoma for many years after service and 
no medical evidence linking the veteran's fatal hepatoma to 
his periods of service.  The appellant does not contend 
otherwise, but rather argues that the veteran's service-
connected gastrointestinal disability either caused or 
contributed substantially or materially to hasten, the 
veteran's death from hepatoma.

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of duodenal ulcer, which 
were rated 40 percent disabling; migraine headaches, which 
were rated 10 percent disabling; and residuals of 
appendectomy, which were rated noncompensably disabling.  The 
combined service-connected evaluation was 50 percent.

In support of her claim, the appellant has submitted a May 
1999 statement by Dr. Wilkins, a September 2000 statement by 
Dr. Rhyne with an amended death certificate, and a July 2003 
statement by Dr. Cracker, as well as her own statements.  Dr. 
Wilkins, a gastroenterologist, and Dr. Cracker, a 
gynecologist, conclude, based on the autopsy report, that the 
veteran was experiencing gastrointestinal bleeding at the 
time of his death, and that this bleeding contributed to his 
demise.  Dr. Rhyne impliedly also concludes that the veteran 
had gastrointestinal bleeding which contributed to his death.

In contrast, the record contains an August 2000 opinion by 
the Chief of Gastrointestinal-Hepatology-Nutrition at a VA 
medical center, and a February 2003 opinion from a VA 
physician specializing in gastroenterology.  Both physicians 
concluded, in no uncertain terms, that the veteran's service-
connected gastrointestinal disability neither caused the 
veteran's death, nor contributed to his death in any manner.  
Both opinions were predicated on a review of the veteran's 
claims files.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d. 1477, 1481 (Fed. 
Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, in the context of the evidence of record, the 
Board places greater weight on the August 2000 and February 
2003 opinions of the VA physicians who reviewed the veteran's 
medical history, than it does on the May 1999 opinion by Dr. 
Wilkins, the September 2000 determination by Dr. Rhyne that 
gastrointestinal hemorrhage contributed to the veteran's 
death, the July 2003 opinion by Dr. Cracker, or the 
appellant's own statements.  Dr. Wilkins based his conclusion 
that the veteran's gastrointestinal disability contributed to 
his death on what he believed was evidence in the autopsy 
report of gastrointestinal bleeding.  Dr. Rhyne in September 
2000 purportedly amended the veteran's death certificate to 
reflect that gastrointestinal hemorrhaging contributed to the 
veteran's death.  The Board points out, however, that Dr. 
Wilkins' opinion is not wholly consistent with the findings 
of the endoscopy he himself performed in June 1986.  Those 
findings suggested the presence of upper gastrointestinal 
bleeding from the gastroenterostomy site, but which was 
subacute (and not chronic) in nature; the study did not 
demonstrate any active ulcer in the duodenum, or any 
gastritis.  Dr. Wilkins suspected that the veteran's bleeding 
was oozing from the gastroenterostomy site, and that this 
might be related to thrombocytopenia; the Board notes that at 
that time, the veteran was receiving transfusions for 
treatment of his hepatoma.  Dr. Wilkins described the amount 
of accumulated blood as small and advised treatment with 
medication.  In short, until the appellant filed the instant 
claim, the treatment records on file show that Dr. Wilkins 
did not appear to consider the June 1986 bleeding as 
significant.  

In addition, while Dr. Rhyne purportedly amended the 
veteran's death certificate to include "gastrointestinal 
hemorrhage" as a significant condition contributing to 
death, she notably did not provide any explanation for her 
determination, other than to indicate that she had reviewed 
documents including the veteran's autopsy report.  That 
report indicates, however, that the gastric mucosa, 
particularly near the cardia, showed tarry surface deposits 
but no ulceration or tumor.  Anatomically, the cardia is the 
orifice between the esophagus and the cardiac part of the 
stomach. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 267, 1203 
(28th ed. 1994).  The Board notes that while she has elected 
not to reveal her affiliation with Dr. Wilkins' practice, Dr. 
Rhyne is in fact a member of that practice.  Given that she 
did not amend the death certificate until after the Board 
initially denied the appellant's claim (and discounted the 
May 1999 opinion by Dr. Wilkins), the Board finds that the 
conclusion in the amended death certificate is entitled to no 
more evidentiary weight than would be assigned to an opinion 
by Dr. Rhyne if she had not submitted the amended certificate 
in her capacity as president of New Hanover Memorial 
Hospital.  As indicated above, her opinion does not appear 
consistent with the autopsy findings.  

With respect to Dr. Cracker's opinion, he notably based his 
opinion solely on the veteran's original death certificate, 
the autopsy report, and his understanding of the veteran's 
past surgical history.  There is no indication that he 
reviewed the veteran's medical records for the years prior 
to, and leading up to the veteran's demise, particularly 
those records showing the absence of any active ulcer, 
demonstrating stomach bleeding in 1986 following the onset of 
transfusion therapy, and documenting the steady deterioration 
of the veteran from the hepatoma itself.  Moreover, Dr. 
Cracker indicated only that the gastrointestinal bleeding 
"contributed" to the veteran's death, without any 
suggestion that any such contribution was substantial or 
material in nature.  The Board additionally notes that Dr. 
Cracker, while certainly a physician competent to proffer a 
medical opinion, is a gynecologist, without any identified 
expertise in the areas of gastrointestinal, liver or 
oncological disorders.  

Lastly, the Board notes that there is no indication that the 
appellant is competent to provide a medical opinion 
concerning whether the veteran's service-connected 
gastrointestinal disorder contributed substantially or 
materially to the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  

In contrast, the August 2000 VA physician concluded that 
there was no evidence of gastrointestinal bleeding as a 
result of the service-connected condition, noting that the 
possible presence of such blood could have come from the sort 
of esophageal varices often occurring with hepatocellular 
carcinoma.  Although no evidence of esophageal varices, other 
than for one slightly prominent esophageal vein, was present 
on endoscopic examination in June 1986, that diagnostic study 
was conducted more than a year and a half prior to the 
veteran's death, and the autopsy report did not include 
examination of the esophagus.  The Board also notes that the 
section of the veteran's stomach in which the bleeding was 
located, the cardia, is consistent with the opinion of the VA 
physician that the cause of the bleeding was esophageal 
varices as a result of the hepatoma.  In addition the 
February 2003 VA physician explained that there was no 
evidence of any active ulcer in the veteran at any point 
since 1984, and that the weight loss experienced by the 
veteran was consistent with hepatoma as a etiologic cause.  
He also addressed the bleeding seen on endoscopic examination 
in June 1986, noting that it was likely related to documented 
bone marrow failure and consequent blood transfusions, 
particularly given that the veteran was experiencing other 
signs of bleeding diathesis around the same time.  He 
concluded that the veteran's weight loss, worsening hepatic 
function, jaundice, portal hypertension and other symptoms 
since 1984 represented the progression of a hepatocellular 
carcinoma which would be expected to result in death.  With 
respect to the blood noted on the autopsy report, the 
physician indicated that such a finding would be expected in 
a critically ill person with extensive comorbid illness, but 
that the veteran's gastrointestinal disability was not the 
primary cause, or a contributory cause of the veteran's 
death.  He concluded instead that the veteran's death was 
caused by an advanced and aggressive malignancy, and he 
stressed that there was no clinical evidence of 
gastrointestinal bleeding in the veteran in the months 
leading to his death.

The Board finds that the August 2000 and February 2003 
opinions are better supported by the evidence of record, and 
are more comprehensive in their discussion of the evidence 
and explanation of their conclusions.  The record is in fact 
devoid of any clinical or diagnostic indication of an active 
peptic ulcer at any time since 1984, and while bleeding into 
the stomach was noted on endoscopic examination in June 1986, 
Dr. Wilkins did not consider it significant enough for follow 
up studies, and in any event was not able to identify any 
lesion or ulcer to support his belief that the bleeding 
originated from the gastroenterostomy site.  The February 
2003 examiner noted that the bleeding was likely accounted 
for by thrombocytopenia resulting from the veteran's bone 
marrow failure, pointing to the epistaxis the veteran also 
experienced around the same time.  There is no other clinical 
or diagnostic evidence of bleeding into the stomach until the 
autopsy report on the veteran.  That report reveals the 
presence of tarry surface deposits in the region more toward 
the esophagus than the duodenum, and also disclosed the 
absence of any ulceration.  Drs. Wilkins, Rhyne and Cracker 
believe the above findings show the bleeding was 
gastrointestinal in origin, but none of their opinions 
account for either the location of the bleeding (far away 
from the duodenum), or for the absence of any ulcerations to 
explain the origin of the bleeding.

Moreover, even assuming that the blood located in the 
veteran's stomach at his death was of gastrointestinal 
origin, the Board finds that the opinions of the August 2000 
and February 2003 VA physicians, to the effect that the 
veteran's gastrointestinal disability did not contribute to 
his death, and that it was the progression of hematoma and 
associated symptoms which accounted exclusively for the 
veteran's debilitation and demise, are better supported by 
the evidence of record than the opinions of Drs. Wilkins, 
Rhyne and Cracker.  In this regard the Board again points out 
that none of the evidence on file since 1984 discloses the 
presence of any active ulcer, and that even assuming Dr. 
Wilkins is correct that the bleeding on endoscopic 
examination in June 1986 originated from the 
gastroenterostomy site, the endoscopy report itself did not 
reveal any lesions to account for the bleeding.  The February 
2003 VA physician instead concluded that the bleeding was 
likely attributable to bone marrow failure.

In any event, the endoscopic findings in 1986, when viewed in 
light of the autopsy findings, suggest that the service-
connected gastrointestinal disability, while possibly still 
of lingering effect, was not so significant in its effect as 
to have contributed to death.  The record shows that the 
veteran began to experience significant weight loss in the 
year prior to the discovery of his inoperable liver 
carcinoma, and continued to exhibit a pattern of weight loss 
up until his last admission.  When examined for separation in 
March 1965, he weighed 148 pounds, and weighed 142 pounds 
when examined by VA in March 1979, and 145 pounds when seen 
privately in January 1980; it was then reported that he was 
anemic due to his post gastrectomy state, and his problems 
included a dumping syndrome.  When seen privately in June 
1983 he reported a loss of appetite and weighed less than 132 
pounds.  In July 1983 he weighed less than 129 pounds, and a 
stomach biopsy revealed gastritis.  His B-12 level was also 
found to be low, and he was treated with monthly B-12 
injections.  When seen in October 1983, he was felt to be 
stable, except for decreased appetite, and he weighed less 
than 126 pounds.  When seen in late February 1984 he reported 
experiencing almost daily nausea and vomiting; he weighed 130 
pounds.  The following day he weighed 127 pounds and 
underwent an upper gastrointestinal series that showed severe 
bile gastritis and patent gastroenterostomy without evidence 
of marginal ulceration.  When hospitalized by VA in April 
1984, the veteran was noted to have had significant weight 
loss over the previous year; it was on this admission that 
metastatic liver disease was first suspected, and the veteran 
at that time weighed 122 pounds.  When seen privately in 
August 1984 the veteran was noted to have ongoing dumping 
syndrome and hepatomegaly of undetermined etiology; he 
weighed 126 pounds.

The diagnosis of hepatocarcinoma was confirmed on biopsy 
during an October 1984 VA hospitalization; when he was 
discharged from the hospital he weighed 117 pounds.  
Thereafter, although his weight fluctuated within a very 
narrow range, he experienced a steadily downward course.  
Although he continued to have dumping syndrome associated 
with his service-connected gastrointestinal disability, the 
evidence of record supports the opinions of the August 2000 
and February 2003 VA physicians that it was unlikely that the 
service-connected gastrointestinal condition contributed to 
death.  The Board notes that the February 2003 physician in 
particular provided a detailed rationale for concluding that 
the veteran's death was solely a function of the hepatoma, 
noting the veteran's clinical course, lack of clinical 
evidence of gastrointestinal bleeding, and the evidence of 
steadily progressive worsening of hepatic function.

In sum, the record shows that the veteran's gastrointestinal 
disability, while not wholly static, was not sufficiently 
debilitating to constitute a contributory cause of death in 
the face of an overwhelming disease process from which death 
could be anticipated irrespective of the presence of another 
disease process affecting a vital organ.  See 38 C.F.R. § 
3.312(c).  This is essentially what the VA physicians found 
when they concluded that the veteran died of metastatic 
hepatocellular carcinoma without contribution from his 
service-connected condition.

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
appellant's claim is therefore denied.
 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



